department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel date number info release date uil genin-133818-02 cc tege eoeg et2 dear i apologize for the delay in responding to your inquiry to the president of the united_states dated date you wrote that termination_payments received by insurance agents should be taxable as capital_gain rather than ordinary_income a long-term_capital_gain is a gain from the sale_or_exchange of a capital_asset held for more than one year sec_1222 of the internal_revenue_code irc a capital_asset means property held by a taxpayer whether or not connected with the taxpayer’s trade_or_business except for certain assets listed in sec_1221 a recent tax_court decision addressed the issues you raised baker v commissioner t c no date in that case the court rejected the petitioner’s argument that the termination_payment he received upon his retirement as an insurance agent should be taxable as capital_gain because the payment represented proceeds from the sale of a business business_assets or goodwill instead the court held that the petitioner did not have any assets to sell and the termination_payments were therefore taxable as ordinary_income mr baker the petitioner was an independent_contractor of an insurance_company the petitioner conducted his business as the warren baker insurance agency selling policies developing a customer base hiring and paying employees paying expenses of the office and establishing a_trust fund into which he deposited premiums on behalf of the insurance_company the petitioner entered into an agent’s agreement with the insurance_company to write insurance policies exclusively for the insurance_company the agreement provided that all property used in the course of the petitioner’s business including information about policy holders belonged to the insurance_company and would revert to the insurance_company upon termination after years of providing services for the insurance_company the petitioner retired and assigned ninety percent of his policies to a successor agent the petitioner complied with the provision in the agreement requiring him to return all property and assets used in his business to the insurance_company upon termination of his services the petitioner received a payment according to the agreement based on the percentage of policies that remained in force after termination or that were in force for the twelve months preceding termination the petitioner and his wife took the position that the genin-133818-02 termination_payment represented proceeds from the sale of a business and therefore reported the payment on their federal_income_tax return as long-term_capital_gain on a schedule d capital_gain and losses concluding that the petitioner neither owned nor sold a capital_asset to the insurance_company the court upheld the internal revenue service’s disallowance of capital_gain treatment and determined that the termination_payment was taxable as ordinary_income generally ordinary_income of an insurance agent who is an independent_contractor would be subject_to self-employment_tax self-employment_income is the gross_income less certain allowable deductions derived by an individual from any trade_or_business carried on by such individual sec_1402 of the code however the law allows an exclusion from self-employment_tax for certain termination_payments received by former insurance agents sec_1402 of the code i hope this information is helpful if you have any questions please call at sincerely lynne camillo chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities
